Citation Nr: 0619107	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-35 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for depressive neurosis 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1963 to 
November 1970 and from November 1971 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted the 
veteran's claim for service connection for PTSD and included 
the disorder in the evaluation of the veteran's already 
service-connected depressive neurosis.  An evaluation of PTSD 
was included with depressive neurosis because a separate 
rating may not be assigned for the same manifestations under 
various diagnoses.  See 38 C.F.R. § 4.14 (2005).  The RO 
established an evaluation of 70 percent for psychiatric 
manifestations of the depressive neurosis and PTSD, which 
continued the same rating as had been in effect for 
depressive neurosis alone.  


FINDING OF FACT

The veteran's depressive neurosis with PTSD is manifested by 
symptoms that include anxiety, intrusive recollections, 
avoidant behavior, sad and helpless mood, depressed and 
constricted affect, limited concentration, slowed thought 
process, sleep disturbance, nightmares, flashbacks, 
hypervigilance, and intermittent suicidal ideation, which 
have resulted in occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
depressive neurosis with PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Codes 9411, 9434 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through two January 2004 notice letters 
and a statement of the case (SOC) in September 2004, the RO 
notified the veteran and his representative of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his claim, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2004 notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board.  Consequently, a remand of the disability rating issue 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Grand 
Island, Nebraska.  Private treatment records from Mary 
Lanning Memorial Hospital have also been obtained.  
Additionally, in August 2003, the veteran was afforded a VA 
examination in relation to his disabilities, the report of 
which is of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of the issue on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's depressive neurosis and PTSD (mental disorders) 
are evaluated as 70 percent disabling under 38 C.F.R. § 4.130 
(Diagnostic Codes 9411, 9434) (2005) for "chronic adjustment 
disorders."  Under that code, a 70 percent evaluation is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic 
Codes 9411, 9434).

The veteran and his representative contend that the symptoms 
associated with his mental disorders are worse than those set 
forth in the 70 percent rating criteria, for which he is 
currently rated, and that he should be rated as 100 percent 
disabled.  The veteran states his symptoms have resulted in 
total and social occupational impairment.  He contends that 
he attempted suicide in January 2004, has significant memory 
loss, and has lack of motivation.  He states that he is 
anxious, nervous, and depressed around other people.  The 
veteran also claims to have emotional problems with his 
family.  He maintains that he has a violent temper along with 
suicidal thoughts.

A review of the current medical records reveals that there is 
evidence that the veteran has deficiencies due to his mental 
disorders in areas such as work, family relations, thinking, 
and mood, which result in both occupational and social 
impairment.  However, the record does not show symptomatology 
consistent with total occupational and social impairment.  
Thus, an evaluation in excess of the current rating is 
unwarranted, as the veteran's problems are more akin to the 
criteria for a 70 percent rating as opposed to the criteria 
for 100 percent.  See 38 C.F.R. § 4.130 (Diagnostic 
Codes 9411, 9434).

In August 2003, the veteran underwent VA psychiatric 
examination.  He was diagnosed with major depression, PTSD, 
and active alcohol dependence.  The examiner reported that 
the veteran was alert and not disheveled.  He found no 
evidence of delusions, hallucinations, grandiosity, or 
paranoia.  The veteran was oriented to time, person, place, 
and situation.  His recent and remote memory was intact.  
Importantly, the examiner found that the veteran was no 
danger to himself or others.  Although the veteran stated 
that he had suicidal thoughts off and on, the examiner gave 
the opinion that he was not suicidal.  Due to the absence of 
these types of symptoms, it cannot be shown from the August 
2003 VA examination that symptoms of the veteran's mental 
disorders meet the criteria of the 100 percent rating.  
Moreover, the examiner found the veteran to have normal 
speech, clear sensorium, and effective concentration.  While 
the veteran was found to experience nightmares, intrusive 
recollections, avoidant behavior, sad and helpless mood, 
depressed and constricted affect, and slowed thought process, 
these symptoms are taken into consideration in the criteria 
for a 70 percent rating and the criteria for lower ratings.  
Regarding the veteran's occupational status, the August 2003 
examiner did give the opinion that the veteran's depression 
would render him unemployable.  However, the record shows 
that the veteran had been working full time for at least 
fifteen years prior to July 2003, at which time he was given 
disability retirement due to a back injury.  Regarding the 
veteran's social status, the examiner found that, although he 
had familial problems, he continued to live at home with his 
wife and children.  Based on this evidence, it is not shown 
that the veteran suffers total occupational and social 
impairment, due to his mental disorders, as necessitated by 
the 100 percent rating.  See 38 C.F.R. § 4.130 (Diagnostic 
Codes 9411, 9434).

In January 2004, the veteran was admitted to Mary Lanning 
Memorial Hospital with complaints of acute anxiety and 
depression, as well as significant alcohol abuse.  He was 
diagnosed with alcohol dependence, severe major depressive 
disorder, and chronic PTSD.  Symptoms were similar to that of 
the August 2003 examination.  The veteran suffered from lack 
of energy, impaired concentration, intrusive thought, 
flashbacks, nightmares, avoidant behavior, anxiety, 
suspiciousness, hopelessness, depressed mood, congruent 
affect, and limited concentration.  The discharge summary 
indicates conflicting information of whether the veteran did 
or did not have suicidal thoughts and ideation.  However, 
there is no indication in the report that the veteran 
attempted suicide.  Significantly, there was no evidence of 
hallucinations or delusional systems.  He was also oriented 
to person, place, and time.  While the veteran had 
significant deficits in recent recall, he had adequate remote 
recall.  These symptoms equate to some occupational and 
social impairment, but not total occupational and social 
impairment.  Based on this evidence, it is not shown that 
symptoms of the veteran's mental disorders equate to an 
evaluation higher than the 70 percent rating currently 
assigned.

The veteran has continued treatment for his mental disorders 
at the Grand Island VAMC.  A March 2004 clinic note reports 
that the veteran's mood was good and that he had a few bouts 
of sadness, but they were not significant.  Additionally, he 
was living at home with his family.  In a May 2004 note, the 
veteran states that he is relaxed now away from work and that 
he spends more time with his wife and children.  He was found 
to have normal speech, good mood, and was well groomed.  
There was no evidence of perceptual distortions or death 
wishes.  Finally, a July 2004 note reflects that the veteran 
was feeling better and he had a lot more time to fish and 
play with his children.  He still had nightmares, but they 
were less of a problem.  Based on the most recent VA 
treatment records, symptoms resulting from the veteran's 
mental disorders do not rise to a level greater than the 70 
percent rating currently assigned.  The Board relies heavily 
on these recent VA treatment records, as they more accurately 
describe the veteran's current disability picture regarding 
his mental disorders.

The Board also points out that the Global Assessment of 
Functioning (GAF) scores assigned in this case are consistent 
with the currently assigned 70 percent evaluation.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, it must be considered in light of the actual symptoms 
of the veteran's disorder (which provide the primary basis 
for the rating assigned).  See 38 C.F.R. § 4.126(a) (2005).

In this case, GAF scores for the veteran range from as low as 
40 to as high as 60.  A GAF score between 51 and 60 
corresponds to moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  DSM-IV.  A GAF 
score between 41 and 50 corresponds to serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score between 31 and 40 corresponds 
to some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  Id.  These 
types of symptoms and impairment correlate well to the 
symptoms set forth in the 70 percent rating criteria.  While 
the various GAF scores assigned to the veteran represent 
deficiencies that lead to occupational and social impairment, 
they do not represent the symptoms that lead to total 
occupational and social impairment as established by the 100 
percent rating criteria.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411, 9434).  Tellingly, in the most current VA clinic 
note of record, the veteran was assigned a GAF score of 60.  
This indicates that the veteran's current disability picture, 
due to his mental disorders, consists of only moderate 
symptoms.

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected mental disorders.  While the Board does not 
doubt the sincerity of the veteran's belief that his symptoms 
related to his mental disorders are more severe than 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("[A] layperson is generally not 
capable of opining on matters requiring medical knowledge . . 
. .").  As such, the veteran's assertions cannot provide a 
basis for a grant of an increased rating.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that depressive neurosis and PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited to in the 
September 2004 SOC).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 70 percent for the veteran's mental 
disorders must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for 
depressive neurosis with PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


